DETAILED ACTION
 
Election/Restrictions

	This application contains claims directed to the following patentably distinct species of the claimed invention:

Embodiment of an autonomous monitoring robot system for stove temperature indicator – Figure 16A. 
Embodiment of an autonomous monitoring robot system for air quality indicator – Figure 16B.
Embodiment of an autonomous monitoring robot system for enclosure space temperature and moisture indicators – Figure 16C.
Embodiment of an autonomous monitoring robot system for door lock indicator – Figure 17A.
Embodiment of an autonomous monitoring robot system for motion indicator – Figure 17B.
Embodiment of an autonomous monitoring robot system for lighting, temperature and HVAC indicators – Figure 17C.




Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that no claims are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement (e.g. Embodiment A), and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 

Applicant is reminded that upon the cancellation of claim to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664